Citation Nr: 9928533	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-15 572A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
August 1998 Board of Veterans' Appeals (Board) decision which 
concluded that new and material evidence had not been 
submitted to reopen claims for service connection for 
pulmonary tuberculosis and malaria.  


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran was in beleaguered status from December 8, 1941 
to May 5, 1942, was missing from May 5, 1942 through May 10, 
1942, was a prisoner of war from May 11, 1942 through January 
11, 1943, was in a no casualty status from January 12, 1943 
through August 15, 1945, was absent without leave from August 
16, 1945 through November 28, 1945 and had regular Philippine 
Army service from November 29, 1945 through January 11, 1946.

This case comes before the Board on motion by the moving 
party alleging CUE in an August 1998 decision.


FINDINGS OF FACT


1. In an August 1998 decision, the Board held that new and 
material evidence had not been submitted to reopen claims 
for service connection for pulmonary tuberculosis and 
malaria.

2. The Board's August 1998 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's August 1998 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 64 Fed. Reg. 2134-2141 
(January 13, 1999) and 64 Fed. Reg. 7090-91 (February 12, 
1999) (to be codified at 38 C.F.R. §§ 20.1400-20.1411).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following the Board's August 1998 decision, the moving party 
submitted a statement which was construed as a request for 
reconsideration of that determination.  Reconsideration of 
the determination was denied in December 1998.  At that time, 
the veteran was informed that the Board was in the process of 
promulgating regulations regarding revision of prior Board 
decisions on the grounds of CUE, and had decided to defer 
determinations on all such requests until these regulations 
had been finalized.  In April 1999, the Board provided to the 
moving party a copy of the pertinent regulations regarding a 
request for CUE review of a Board decision.  He was advised 
to review the pertinent regulations and specifically confirm 
that he wished to proceed with CUE review.  Later that month, 
the moving party made arguments concerning CUE.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) and 64 Fed. Reg. 7090-91 
(February 12, 1999) (to be codified at 38 C.F.R. §§ 20.1400-
1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1404(b)), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  The Board notes 
that it has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's August 1998 decision contains CUE.  That 
determination found that the evidence submitted since the 
Board's July 1992 decision was not new and material, and the 
veteran's claim for service connection for pulmonary 
tuberculosis and malaria was not reopened and remained 
denied.  The moving party argues that the evidence of record 
at the time of the August 1998 decision established that he 
had pulmonary tuberculosis either in service or within three 
years thereafter and that malaria was present in service or 
within one year thereafter.

Such an allegation does not constitute a valid claim of CUE.  
As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the facts before the Board at the time of the 
August 1998 decision included the service medical records, 
private medical records dated from 1981 to 1997, several 
statements from a private physician and an affidavit from two 
people who knew the veteran.  As noted in the Board's 
decision, the available service medical records failed to 
show any findings associated with pulmonary tuberculosis or 
malaria.  In addition, the initial clinical evidence of 
pulmonary tuberculosis was in the 1980's, many years after 
service, and there was no current evidence of any residuals 
of malaria.  The Board points out that various statements 
from a private physician were found to be inherently 
incredible on the basis of the fact that the doctor had 
previously submitted false information to the VA.  See Duran 
v. Brown, 7 Vet. App. 216, 220 (1994).

Accordingly, the failure to conclude that either pulmonary 
tuberculosis or malaria is related to service is not an 
"undebatable" error.  The August 1998 Board decision was, 
therefore, consistent with and supported by the law then 
applicable for determining whether the veteran had met his 
burden to reopen the claims for service connection for 
pulmonary tuberculosis and malaria.  38 U.S.C.A. §§ 5108, 
7104 (West 1991).  Therefore, the Board finds that the denial 
of service connection for pulmonary tuberculosis and malaria, 
on the basis that new and material evidence had not been 
presented, was a reasonable exercise of adjudicatory judgment 
and did not involve CUE.

Similarly, the undersigned would also note that the arguments 
raised by the veteran relate to the interpretation and 
evaluation of the evidence.  In this respect, the veteran has 
raised a generic allegation of error concerning the August 
1998 Board decision, but not necessarily the discrete issue 
of CUE.  The veteran has alleged that the August 1998 
decision was the product of error essentially because the 
decision failed to consider all the evidence, which he 
claimed demonstrated pulmonary tuberculosis and malaria in 
service.  This argument represents a clear-cut example of 
disagreement as to how the evidence was interpreted and 
evaluated, and as such cannot constitute a basis for a 
finding of CUE.  See 64 Fed. Reg. at 2139 (to be codified at 
38 C.F.R. § 20.1403(d)(3)); see also Luallen, supra. 

In addition, the Board notes that the veteran argues that 
there was error in the decision because his name was spelled 
incorrectly.  This, too, is not a basis for a finding of CUE.  

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
August 1998 decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.



ORDER

The motion for revision of the August 1998 Board decision on 
the grounds of CUE is denied.




		
	Deborah W. Singleton 
Member, Board of Veterans' Appeals


 


